DETAILED ACTION

Status of the Claims

The following is a Final Rejection in response to the request for continued examination filed 12 August 2022, in response to the PTAB Decision on 14 June 2022. 
Claims 1-13, 16, 19-31, and 43 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 August 2022 has been entered.
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12 August 2022. The submission, however, is not fully responsive to the prior Office action because Applicant has not provided any additional arguments or remarks as to how the PTAB erred in the decision rendered.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the Examiner’s (or PTAB’s) contentions.  As such this response is not a complete reply to the previous Office action. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Review of PTAB Decision
Examiner’s rejection of claims 1-13, 16, 19-31, and 43 under 35 U.S.C. § 101 as directed to a judicial exception without significantly more – Affirmed.
Examiner's rejection of claims 1-11, 16, 19-23, 25-31, and 43 under 35 U.S.C. § 103(a) as unpatentable over Devecka (US PG Pub. 2012/0290977) further in view of Kumahara et al. (US PG Pub. 2017/0200128) – Reversed.  The reasons for the reversal of independent claims 1 and 11, was, in substance, that the Patent Trial and Appeal Board was unpersuaded by such narrow argument of the “automatically generating...” limitation (see pages 23-24 of PTAB decision).  
Examiner's rejection of claims 12, 13, and 24 under 35 U.S.C. § 103(a) as unpatentable over Devecka (US PG Pub. 2012/0290977) and Kumahara et al. (US PG Pub. 2017/0200128) further in view of Peterson et al. (US PG Pub. 20100197318) – Reversed.  The reversal of the rejection of the independent claims also applies to the dependent claims.

Response to Arguments
As noted above, Applicant has not provided any additional arguments or remarks as to how the PTAB erred in the decision rendered and thus has not submitted a fully responsive reply to the previous Office action.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the Examiner’s (or PTAB’s) contentions.  Burden has shifted to the Applicant, as the PTAB previously considered the brief and reply brief.  As such, the request for continued examination is not an adequate traverse and therefore not persuasive.  As such the rejection not withdrawn.  
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 16, 19-31, and 43 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites modifying event data based upon monitoring of transactions, interests, and trigger criteria.
The limitations of “generating, profile data for a plurality of users, wherein the profile data comprises, for each user, an indication of one or more interest public categories associated with the user; and an indication of one or more private interest categories selected by the user for inclusion in his profile, wherein an association between the user and the one or more public interest categories is accessible by one or more other users, and wherein an association between the user and the one or more private interest categories is inaccessible to one or more other users; and event data for a plurality of social media events, wherein the event data comprises, for each social media event, an indication of one or more users associated with the social media event; storing, the profile data and the event data in one or more databases; determining, that a first subset of users is associated with a first social media event; determining, that the first subset of users has collectively selected a first subset of public interest categories for inclusion in their respective profiles; determining, that the first subset of users has collectively selected a second subset of private interest categories for inclusion in their respective profiles; determining, that the first social media event is associated with a third subset of interest categories the third subset of interest categories being selected by a controlling user of the first social media event as relevant to the firs social media event; generating a first event data structure for the first social media event based on the first subset of public interest categories, the second subset of private interest categories, and the third subset of interest categories, wherein the first event data structure comprises: an indication of the first subset of public interest categories, the second subset of private interest categories, and the third subset of interest categories, and for each interest category of the first subset of public interest categories, the second subset of private interest categories, and the third subset of interest categories, a respective frequency metric, wherein the frequency metric for each interest category is determined by setting the frequency metric equal to a number of users of the first subset of users who had selected that interest category for inclusion in their respective profiles on the social media platform as either a public interest category or a private interest category, and incrementing the frequency metric if that interest category had been selected by the controlling user of the first social media event, executing, one or more processes configured to monitor database transactions causing a change to the data of the one or more databases; determining, that a transaction meets trigger criteria with respect to the first social media event; responsive to determining that the transaction meets the trigger criteria with respect to the first social media event, modifying the first event data structure based on the transaction; generating, by the server system, a recommendation for the first social media event for an additional user based on the first event data structure and each of the frequency metrics of the first event data structure,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by a server system,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “by a server system” language, “generating,” “determining” “executing,” and “modifying,” in the context of this claim encompasses the user manually creating profiles, event data, and monitoring the data against some sort of trigger (i.e. the rules or instructions as to how to organize and monitor the human activities within a social network).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of how to organize human activities, but for the recitation of generic computer components, then it falls within the “organizing human activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the claims recite a “database” for storing information.  Next, the claim only recites one two additional elements – using a server system to perform the steps and one or more processors to perform the monitoring step. The server system and one or more processors in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data query and retrieval) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Similarly, the claims’ recitation of the “social media platform” is only generally linking the judicial exception to a particular environment – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a server system and one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-13, 16, 19-31, and 43 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-13, 16, 19-31, and 43 recite the same judicial exception previously identified.   The claims recite the additional limitations further limiting the data collected and how the modification is performed, which is still directed towards the judicial exception previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-13, 16, 19-31, and 43 are therefore not eligible subject matter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629